Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 12, 2015

                                     No. 04-14-00896-CV

                                        Hugo ALANIZ,
                                          Appellant

                                               v.

Jose Maria AGUIRRE, Elias Aguirre Jr., Argelio Aguirre, Jose Guadalupe Aguirre, and Elsa A.
                                          Lara,
                                        Appellees

                   From the 381st Judicial District Court, Starr County, Texas
                                   Trial Court No. DC-09-71
                          Honorable Jose Luis Garza, Judge Presiding


                                        ORDER
           We grant appellant’s motion for extension of time and order appellant’s brief
due July 13, 2015 (81 days after the original deadline). Appellant is advised that no
further extensions of time will be granted and the appeal is subject to being dismissed if
the brief is not filed by the date ordered.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of June, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court